The motion is referred to the court that rendered the decision on the appeal. Present — Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ.
The motion to substitute Pearl Brooks, as administratrix of the goods, chattels and credits of Sarah Summers, deceased, as plaintiff-respondent herein in place of Sarah Summers, nunc pro tune, and to amend the title of the action is granted. The order of this court dated January 17, 1944 [ante, p. 825], is amended accordingly. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ. [See post, p. 878, sub nom. Brooks v. Friedberg.]